DETAILED ACTION


Response to Arguments

	Applicant’s amendment filed on July 12, 2022 is acknowledged. Currently Claims 1-2 and 4-33 are pending. Independent claims have been amended. Claim 3 has been cancelled.

	Applicant's arguments with respect independent claims 1 and 31-33 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1 and 31-33 results in a different scope than that of the originally presented Claims 1 and 31-33  respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15-16, 19-20, 22, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim.


As per Claim 1, Surnilla teaches a detecting device for a user of a human-powered vehicle, comprising: 
a control unit including processing circuitry, the control unit being configured to detects in a first image including at least a part of the human-powered vehicle, a component that is classified as a target component of the human- powered vehicle, and  (Surnilla, Paragraph [0024], [0027], “an object classifier 124 that determines a classification and/or a corresponding classification confidence score or value (e.g., a probability, a percentage, etc.) of a nearby object” and “ Further, the object classifier 124 may collect visual data from the camera 118 and include an image recognition system that identifies a type or classification and a corresponding confidence score of the detected object. For example, the image recognition system of the object classifier 124 may detect handlebars, a seat, and an engine of an object. In such examples, the object classifier 124 classifies the object as a motorcycle with a high degree in confidence. In other examples, the data collected from the camera 118 may cause the object classifier 124 be less confident in its classification of the object. For example, if the image recognition system identifies handlebars and a seat, but not an engine, the object classifier 124 may classify the object as a motorcycle with less confidence (e.g., an object with handlebars and a seat may alternatively be a bicycle”, The examiner considers human-powered vehicle as bicycle. A component such as handlebars)
Surnilla does not explicitly teach output information related to the target component to the user
Kim teaches output information related to the target component to the user (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim into Surnilla because by utilizing augmented reality to overlay the information about the parts of the vehicle will assist in the user in diagnosing the vehicle by viewing the parts via a wearable device. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 15, Surnilla in view of Kim teaches the detecting device according to claims 1, wherein the control unit outputs the related information as at least one of text data and graphical data.  (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 16, Surnilla in view of Kim teaches the detecting device according to claim 1, further comprising a display unit that displays information output from the control unit.  (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 19, Surnilla in view of Kim teaches the detecting device according to claim 1, further comprising a non- volatile storage device in communication with the processing circuitry, the non- volatile storage device being configured to store information output from the processing circuitry of the control unit.  (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 20, Surnilla in view of Kim teaches the detecting device according to claim 19, wherein the control unit stores identification information of the target component in the storage device in association with the related information. (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
The rationale applied to the rejection of claim 19 has been incorporated herein. 


As per Claim 22 Surnilla in view of Kim teaches the detecting device according to claim 1, wherein the control unit outputs the identification information of the detected target component in association with the related information to an external device.  (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
The rationale applied to the rejection of claim 22 has been incorporated herein. 

As per Claim 31, Claim 31 claims a detection method executable by a processor utilizing the functionality of the detecting device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 33, Claim 33 claims a non-transitory computer-readable storage medium comprising instructions configured to be executed by a processor of a computer utilizing the functionality of the detecting device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 2, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim as applied to Claim 1 and further in view of Kokkula et al. US2020/0242750 hereinafter referred to as Kokkula.


As per Claim 2, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the control unit detects the component by executing a machine learning model, the machine learning model having been trained on a training data set during a training phase, and being configured at run-time to receive the first image as input, and in response, output identification information that identifies the target component and a confidence value of the identification of the object as the target component. 
Kokkula teaches wherein the control unit detects the component by executing a machine learning model, the machine learning model having been trained on a training data set during a training phase, (Kokkula, Paragraph [0068], “the first neural network structure 410 can be trained to learn the image classification functions using a set of training images 430”) and being configured at run-time to receive the first image as input, and in response, output identification information that identifies the target component and a confidence value of the identification of the object as the target component. (Kokkula, Paragraph [0076], “The exemplary neural network 600 in FIG. 6 is based on a YOLO version 3 configuration. This exemplary neural network 600 can be particularly advantageous for handling large collections of images because of its ability to accurately perform object detection at very high speeds…For example, upon analyzing an image, the neural network 600 can output confidence scores indicating the presence or absence of such objects in the images, bounding boxes or other data indicating locations of the objects in the images, and data that indicates labels identifying the objects”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kokkula into Surnilla in view of Kim because by utilizing a neural network to identify objects will improve Surnilla by providing a dynamic object detection/identification algorithm. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 2.

As per Claim 27, Surnilla in view of Kim and Kokkula teaches the detecting device according to claim 2, wherein a training computer trains the machine learning model using training data including labeled images, each of the labeled images including pixel data showing a part of the human-powered vehicle and being labeled with identification information of a target component shown in each of the images, the images having been collected through the Internet. (Kokkula, Paragraph [0076], [0082]) 
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 28, Surnilla in view of Kim and Kokkula teaches the detecting device according to claim 2, wherein a training computer trains the machine learning model using training data including rendered images generated by an application program of designs relating to at least one Page 52 -APPLICATION; Docket No. SHM20301of a frame and a component of the human-powered vehicle, and identification information associated with a target component for each of the rendered images.  (Kokkula, Paragraph [0076], [0082] and Surnilla, Paragraph [0024], [0027])
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 30, Surnilla in view of Kim and Kokkula teaches the detecting device according to claim 2, wherein the control unit, upon determining that the confidence value that is output from the learning model is equal to or less than a predetermined value, outputs a plurality of identification information candidates of the component in descending order of the confidence value of each, receives a user selection of one of the plurality of the identification information candidates, and retrains the learning model by a fourth image labeled with the selected identification information candidate.  (Kokkula, Paragraph [0076], [0082] and Surnilla, Paragraph [0024], [0027])
The rationale applied to the rejection of claim 2 has been incorporated herein. 

Claims 4-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim as applied to Claim 1 and further in view of Kohlhoff US2012/0130521.

As per Claim 4, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the control unit outputs the related information and a second image featuring the target component. 
Kohlhoff teaches wherein the control unit outputs the related information and a second image featuring the target component. (Kolhoff, Paragraph [0035], “a user can use the interactive viewer tool to model disassembly of the corresponding product. For instance, in the particular example illustrated in FIGS. 3A-3G, it may be customary to remove or unfasten a bike chain as the first step in the repair or disassembly of a bicycle. Accordingly, as shown in FIG. 3A, a user selection of a part model 315 corresponding to a bike chain part can be selected. In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.



As per Claim 5, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the related information includes component information related to the target component.  
Kolhoff teaches wherein the related information includes component information related to the target component.  (Kolhoff, Paragraph [0035], “In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 5.


As per Claim 6, Surnilla in view of Kim and Kolhoff teaches the detecting device according to claim 5, wherein the component information includes at least one of information on a type of the target component, a specification of the target component, an assembling method for the target component, an installing method for the target component, a disassembling method for the target component, an adjusting method for the target component, and a replacement for the target component.  (Kolhoff, Paragraph [0035], “In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”)
The rationale applied to the rejection of claim 5 has been incorporated herein. 


As per Claim 7, Surnilla in view of Kim and Kolhoff teaches the detecting device according to claim 6, wherein the information on the installing method includes at least one of information for installing the target component in the human-powered vehicle and information on a tool required for installation of the target component.  (Kolhoff, Paragraph [0035] and [0042], “In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”)
The rationale applied to the rejection of claim 6 has been incorporated herein. 


As per Claim 8, Surnilla in view of Kim and Kolhoff teaches the detecting device according to claim 6, wherein the information on a replacement includes information on another component required for the target component to be replaced with the replacement.  (Kolhoff, Paragraph [0035], “In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”)
The rationale applied to the rejection of claim 6 has been incorporated herein. 

	As per Claim 9, Surnilla in view of Kim teaches the detecting device according to claim 1,
Surnilla in view of Kim does not explicitly teach  wherein the control unit outputs information on an installed state of the target component detected in the human-powered vehicle.  (Kolhoff, Paragraph [0035], Figure 3B-3E)
Kolhoff teaches wherein the control unit outputs information on an installed state of the target component detected in the human-powered vehicle.  (Kolhoff, Paragraph [0035], Figure 3B-3E)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.


As per Claim 10, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the target component is one of a plurality of target components detected by the control unit in the first image, and the control unit outputs information on a matching state among the plurality of target components as the related information.   
Kolhoff teaches wherein the target component is one of a plurality of target components detected by the control unit in the first image, and the control unit outputs information on a matching state among the plurality of target components as the related information.   (Kolhoff, Paragraph [0035], Figure 3B-3E)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 10.


As per Claim 11,  Surnilla in view of Kimteaches the detecting device according to claim 1, and the control unit detects the frame as a target frame in the first image.  (Surnilla, Paragraph [0024], [0027])
Surnilla in view of Kim does not explicitly teach wherein Page 49 -APPLICATION; Docket No. SHM20301the component includes a frame as the target component of the human-powered vehicle, (Kolhoff, Paragraph [0035], Figure 3B-3E)
Kolhoff teaches wherein Page 49 -APPLICATION; Docket No. SHM20301the component includes a frame as the target component of the human-powered vehicle (Kolhoff, Paragraph [0035], Figure 3B-3E)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 11.


As per Claim 12, Surnilla in view of Kim and Kolhoff teaches the detecting device according to claim 11, wherein the control unit outputs the related information and a third image featuring the target frame. (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
The rationale applied to the rejection of claim 11 has been incorporated herein. 


As per Claim 17, Surnilla in view of Kim teaches the detecting device according to claim 16, 
Surnilla in view of Kim does not explicitly teach wherein the display unit accepts input of selecting the related information as related information to be selected, and the control unit outputs detailed information of the related information to be selected.  
Kolhoff teaches wherein the display unit accepts input of selecting the related information as related information to be selected, and the control unit outputs detailed information of the related information to be selected.  (Kolhoff, Paragraph [0035], “In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 17.


As per Claim 18, Surnilla in view of Kim teaches the detecting device according to claim 16, 
Surnilla in view of Kim does not explicitly teach wherein the display unit is configured to receive a user selection of the target component in the second image, and in response to the user selection, the control unit outputs information related to the target component.  
Kolhoff teaches wherein the display unit is configured to receive a user selection of the target component in the second image, and in response to the user selection, the control unit outputs information related to the target component.  (Kolhoff, Paragraph [0035], “In response to the user selection of part model 315, the part (e.g., bike chain) can be associated with a first step in a disassembly sequence for the modeled bicycle. In some instances, the building of a disassembly order or process can be used to generate an assembly order for the same product assembly. For instance, the disassembly order can be generated and then reversed to generate an assembly order”) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim because by utilizing a user interactive tool featuring a component and displaying disassembly sequence will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 18.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim and Kohlhoff US2012/0130521 as applied to Claim 11 and further in view of Pisz US2015/0180999.

As per Claim 13, Surnilla in view of Kim and Kolhoff teaches the detecting device according to claim 11, 
Surnilla in view of Kim and Kolhoff  does not explicitly teach wherein the control unit outputs information on an other component to be recommended in accordance with the target component, and user information including at least one of physical information and attribute information of a user of the human-powered vehicle as the related information.  
Pisz teaches wherein the control unit outputs information on an other component to be recommended in accordance with the target component, and user information including at least one of physical information and attribute information of a user of the human-powered vehicle as the related information.    (Pisz, Paragraph [0037], “The system 30 can store user profiles of known users, the user profiles including identification information relevant to individual users. For example, a user profile can contain skeletal joint relationship data, facial recognition data, or electronic device association data that the system 30 can use to detect and/or identify a user”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pisz into Surnilla in view of Kim and Kolhoff because by detecting and identifying the user along with the object as seen in Surnilla will provide additional information in regards to the image captured. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 13.


As per Claim 14, Surnilla in view of Kim, Kolhoff and Pisz teaches the detecting device according to claim 13, wherein the physical information includes information on a position of a joint of the user.  (Pisz, Paragraph [0037], “The system 30 can store user profiles of known users, the user profiles including identification information relevant to individual users. For example, a user profile can contain skeletal joint relationship data, facial recognition data, or electronic device association data that the system 30 can use to detect and/or identify a user”)
The rationale applied to the rejection of claim 13 has been incorporated herein. 


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim as applied to Claim 19 and 1 respectively and further in view of Pisz US2015/0180999.


As per Claim 21, Surnilla in view of Kim teaches the detecting device according to claim 19, wherein the control unit stores identification information of the target component in the storage device(Kim, Figure 5, Paragraph [0092]-[0094])
Surnilla in view of Kim does not explicitly teach in association with identification information of the user of the human-powered vehicle.  
Pisz teaches in association with identification information of the user of the human-powered vehicle.  (Pisz, Paragraph [0037], “The system 30 can store user profiles of known users, the user profiles including identification information relevant to individual users. For example, a user profile can contain skeletal joint relationship data, facial recognition data, or electronic device association data that the system 30 can use to detect and/or identify a user”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pisz into Surnilla in view of Kim because by detecting and identifying the user along with the object as seen in Surnilla will provide additional information in regards to the image captured. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 21.


As per Claim 23, Surnilla in view of Kim teaches the detecting device according to claim 1, wherein the control unit outputs the identification information of the detected target component (Kim, Figure 5, Paragraph [0092]-[0094])
 Surnilla in view of Kim does not explicitly teach in Page 51 -APPLICATION; Docket No. SHM20301association with the identification information of the user of the human- powered vehicle to an external device.  
Pisz teaches in Page 51 -APPLICATION; Docket No. SHM20301association with the identification information of the user of the human- powered vehicle to an external device.  (Pisz, Paragraph [0037], “The system 30 can store user profiles of known users, the user profiles including identification information relevant to individual users. For example, a user profile can contain skeletal joint relationship data, facial recognition data, or electronic device association data that the system 30 can use to detect and/or identify a user”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pisz into Surnilla in view of Kim because by detecting and identifying the user along with the object as seen in Surnilla will provide additional information in regards to the image captured. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 23.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim as applied to Claim 1 and further in view of Kuroda US2017/0053533.


As per Claim 24, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the control unit outputs information for prompting the user to input the first image in accordance with a traveling history of the vehicle.  
	Kuroda teaches wherein the control unit outputs information for prompting the user to input the first image in accordance with a traveling history of the vehicle.  (Kuroda, Paragraph [0009], “image sensing device that captures an image of an environment at the front or rear side of an own vehicle; a vehicle lane detection unit that detects a vehicle lane at the front or rear side of the own vehicle on the basis of the image captured by the image sensing device; a vehicle lane position estimation unit that estimates a position of a vehicle lane behind the own vehicle on the basis of the vehicle lane detected by the vehicle lane detection unit and a travel history of the own vehicle”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kuroda into Surnilla in view of Kim because by capturing the image and utilizing the travel history and environment which the vehicle travelled in because will provide additional information for further processing in the system of Surnilla.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 24.


As per Claim 25, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the control unit outputs the first image in association with the traveling history of the vehicle to an external device.   
Kuroda teaches wherein the control unit outputs the first image in association with the traveling history of the vehicle to an external device.   (Kuroda, Paragraph [0009], “image sensing device that captures an image of an environment at the front or rear side of an own vehicle; a vehicle lane detection unit that detects a vehicle lane at the front or rear side of the own vehicle on the basis of the image captured by the image sensing device; a vehicle lane position estimation unit that estimates a position of a vehicle lane behind the own vehicle on the basis of the vehicle lane detected by the vehicle lane detection unit and a travel history of the own vehicle”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kuroda into Surnilla in view of Kim because by capturing the image and utilizing the travel history and environment which the vehicle travelled in because will provide additional information for further processing in the system of Surnilla.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 25.


As per Claim 26, Surnilla in view of Kim teaches the detecting device according to claim 1, 
Surnilla in view of Kim does not explicitly teach wherein the control unit outputs the first image in association with traveling environment information indicating traveling environment of the vehicle to an external device.   
Kuroda teaches wherein the control unit outputs the first image in association with traveling environment information indicating traveling environment of the vehicle to an external device.   (Kuroda, Paragraph [0009], “image sensing device that captures an image of an environment at the front or rear side of an own vehicle; a vehicle lane detection unit that detects a vehicle lane at the front or rear side of the own vehicle on the basis of the image captured by the image sensing device; a vehicle lane position estimation unit that estimates a position of a vehicle lane behind the own vehicle on the basis of the vehicle lane detected by the vehicle lane detection unit and a travel history of the own vehicle”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kuroda into Surnilla in view of Kim because by capturing the image and utilizing the travel history and environment which the vehicle travelled in because will provide additional information for further processing in the system of Surnilla.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 26.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kim et al. US2017/0309751 hereinafter referred to as Kim and Kokkula et al. US2020/0242750 hereinafter referred to as Kokkula as applied to Claim 2 and further in view of Kohlhoff US2012/0130521.


As per Claim 29, Surnilla in view of Kim and Kokkula teaches the detecting device according to claim 2, wherein a training computer trains the machine learning model using training data (Kokkula, Paragraph [0076], [0082] and Surnilla, Paragraph [0024], [0027])
Surnilla in view of Kim and Kokkula does not explicitly teach including a plurality of images obtained when at least one of a frame and a component of the human- powered vehicle is viewed from a plurality of different angles.  
	Kolhoff teaches including a plurality of images obtained when at least one of a frame and a component of the human- powered vehicle is viewed from a plurality of different angles.   (Kolhoff, Paragraph [0035], use of a user interactive tool)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolhoff into Surnilla in view of Kim and Kokkula because by utilizing a user interactive tool featuring a component and displaying parts will allow for replacement of parts of a vehicle that was detected by Surnilla. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 29.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. US2018/0121763 hereinafter referred to as Surnilla in view of Kokkula et al. US2020/0242750 hereinafter referred to as Kokkula and Kim et al. US2017/0309751 hereinafter referred to as Kim

As per Claim 32, Surnilla teaches a method for generating a learning model, the method comprising: creating training data obtained by labeling a plurality of first images each including at least a part of a human-powered vehicle with identification information of components the human-powered vehicle, and a component of to the human-powered vehicle as a target component in the image(Surnilla, Paragraph [0024], [0027], “an object classifier 124 that determines a classification and/or a corresponding classification confidence score or value (e.g., a probability, a percentage, etc.) of a nearby object” and “ Further, the object classifier 124 may collect visual data from the camera 118 and include an image recognition system that identifies a type or classification and a corresponding confidence score of the detected object. For example, the image recognition system of the object classifier 124 may detect handlebars, a seat, and an engine of an object. In such examples, the object classifier 124 classifies the object as a motorcycle with a high degree in confidence. In other examples, the data collected from the camera 118 may cause the object classifier 124 be less confident in its classification of the object. For example, if the image recognition system identifies handlebars and a seat, but not an engine, the object classifier 124 may classify the object as a motorcycle with less confidence (e.g., an object with handlebars and a seat may alternatively be a bicycle”, The examiner considers human-powered vehicle as bicycle. A component such as handlebars)
Surnilla does not explicitly teach generating a learning model based on the created training data that detects, in accordance with input of an image, confidence value 
	Kokkula teaches generating a learning model based on the created training data that detects, in accordance with input of an image, confidence value (Kokkula, Paragraph [0068], “the first neural network structure 410 can be trained to learn the image classification functions using a set of training images 430”)outputs identification information of the target object and a confidence value (Kokkula, Paragraph [0076], “The exemplary neural network 600 in FIG. 6 is based on a YOLO version 3 configuration. This exemplary neural network 600 can be particularly advantageous for handling large collections of images because of its ability to accurately perform object detection at very high speeds…For example, upon analyzing an image, the neural network 600 can output confidence scores indicating the presence or absence of such objects in the images, bounding boxes or other data indicating locations of the objects in the images, and data that indicates labels identifying the objects”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kokkula into Surnilla because by utilizing a neural network to identify objects will improve Surnilla by providing a dynamic object detection/identification algorithm. 
	Surnilla in view of Kokkula does not explicitly teach outputs identification information of the target component and to a user of the vehicle. 
	Kim teaches outputs identification information of the target component and to a user of the vehicle. (Kim, Figure 5, Paragraph [0092]-[0094], “For example, location information of the parts recognized by the controller 120 may be transmitted to the wearable device 130, and the wearable device 130 may output information about the parts of the engine room 10 as an augmented reality image as illustrated in FIG. 5. The augmented reality image output by the wearable device 130 may be a 2D image or a 3D image. Particularly, the display 131 may display names of parts respectively overlaid on real world positions of the parts of the engine room 10 based on the transmitted location information of the parts. The user wearing the wearable device 130 may recognize the parts of the engine room 10 based on the output augmented reality image”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim into Surnilla in view of Kokkula because by utilizing augmented reality to overlay the information about the parts of the vehicle will assist in the user in diagnosing the vehicle by viewing the parts via a wearable device. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 32.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666